
	
		I
		111th CONGRESS
		1st Session
		H. R. 447
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to expand the definition of firefighter to include apprentices and
		  trainees, regardless of age or duty limitations.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Christopher Kangas Fallen
			 Firefighter Fairness Act.
			(b)FindingsCongress
			 finds that—
				(1)approximately 50 percent of all
			 firefighters start out as junior firefighters;
				(2)Christopher Kangas
			 was a 14-year-old full member of the Brookhaven, Pennsylvania Volunteer Fire
			 Department who tragically died when he was hit by a car while he was responding
			 on his bicycle to a fire alarm; and
				(3)because of his age, however, he is not
			 recognized under the Public Safety Officer’s Death Benefit Act nor was he
			 considered eligible to have his name added to the National Fallen Firefighter’s
			 Memorial in Emmitsburg, Maryland.
				2.Inclusion of
			 apprentices and trainees in definition of firefighterSection 1204(4) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796b(4)) is amended by inserting
			 , regardless of age, status as an apprentice or trainee, or duty
			 restrictions imposed because of age or status as an apprentice or
			 trainee, after fire department.
		3.Effective
			 dateThe amendment made by
			 this Act shall apply with respect to deaths and injuries which occur on or
			 after May 4, 2002.
		
